Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Wayne Mabe appeals the district court’s orders dismissing with preju*195dice his 42 U.S.C. § 1983 (2012) complaint in which Mabe alleged violations of the First Amendment and the Religious Land Use and Institutionalized Persons Act, see 42 U.S.C. §§ 2000cc to 2000cc-5 (2012), and denying Mabe’s Fed.R.Civ.P. 59(e) motion to alter or amend that' judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Mabe v. Whitener, No. 5:13-cv-00162-FDW (W.D.N.C. Feb. 10 & Mar. 10, 2015). We deny Mabe’s motions for the appointment of counsel, for an order directing the district court to issue a restraining order, and for injunctive relief pending appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.